DETAILED ACTION
This is a final office action on the merits in application number 15/833,215. This action is in response to Applicant’s Amendments and Arguments dated 12/7/2021. Claims 1 and 20 were amended and Claims 3, 7-9, and 13-19 were previously cancelled.  Claims 1-2, 4-6, 10-12, and 20-24 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 9, bottom, that the combination of Jain with Bowers is not “feasible” because it “alters the principle of operation” and “renders the system unsatisfactory for its intended purpose”.  Examiner respectfully disagrees. Examiner notes that Dictionary.com defines “feasible” as “capable of being done” (available at https://www.dictionary.com/browse/feasible , accessed 12/17/21). Examiner also notes MPEP 2145 III that states “"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See 
As discussed in the 35 USC 103 section, infra, Jain teaches a clear plastic container with visual sensors (figure 2A, find 225) that measure the height of the material of the container [0042] “level or amount of product” and [0047] “height” and uses the height to calculate the quantity of the material [0042]. Jain also teaches that the container may hold a liquid in [0025]. Bowers teaches measuring the height of material in a container and using it to calculate the quantity of the material. Bowers teaches measuring the height of the material by using a barcode reader (a type of visual sensor) and stacked barcodes. Knight and Feldman teach particular details of displaying the barcode in the container.  A person of ordinary skill in the art at the time of Applicant’s effective filing date would have access to all four inventions and it would have been obvious to combine them with the predictable outcome of measuring the height of the material in the container and using the height to calculate the amount of material.
Applicant asserts on page 10, bottom, that the combination of Jain and Bowers would “fundamentally change() the principle of operation” of Jain because it would now require the action of a store worker. As discussed in the 35 USC 103 Rejection, infra, the height measurement functionality could be done by either automatic (scanner built into the container) or manual (hand operation of a barcode scanner) as *alternative modes of functionality in the same system* without destroying the functionality of the system. Jain in [0045] teaches a multi-purpose device that “may include a combination of some or all of the functional blocks of a retail 
In summary, at the time of Applicant’s effective filing date, the combined teachings of the references would have suggested a system to a person of ordinary skill in the art that would anticipate Applicant’s disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-12, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0278790 to Anil Jain (Jain) in view of U.S. Patent 4,537,150 to David L. Bowers (Bowers) in view of U.S. Patent 1,711,796 to Harry W. Knight (Knight) in view of design patent D202,369 to Edwin B. Feldman (Feldman) and further in view of Official Notice.

Regarding Claims 1, and 20:
Jain teaches an intelligent retail container with a computer that uses visual and optical methods to determine a height of a product within a container and calculates a change in volume. Jain teaches:  (Currently Amended) A system for estimating product inventory in a retail facility by a store worker, the system comprising: a reusable container comprising a first sidewall and a second sidewall opposite the first side wall, wherein the first sidewall has a transparent section; ([0041] a bin 200 is depicted having walls 205… may be formed using a clear plastic or acrylic” and see, for example, figure 2A).

a product database containing product information; ( [0037] “Inventory system 170 may include data …stored in memory” and [0047] “database entries”).

and a control circuit ([0021] “controller 110”)

and (coupled to) the product database, ([0014] “a controller configured to update an inventory system based on the removed amount”).

wherein the control circuit is communicably coupled to the (measurement device) via a wireless signal connection ([0022] “The I/O interfaces 116 may include one or more paths for communication with various devices or components of the retail container 150 (such as measurement devices, … The I/O interfaces 116 may include buses, networks, and other wired or wireless interconnections”). 

estimate a weight of the product in the container at the fill line level by comparing the fill line level to a known weight of the product in the container; ([0023] “The measurement devices 120 are generally configured to determine an amount of a product included in retail containers 105, which may include a weight or volume of the product, a product level (i.e., a height) within the 

detect a change in an inventory level of the product by comparing successive scans of computer readable markings corresponding to different fill line levels of the product in the container at different times; and ([0024] “the measurement devices 120 may take sporadic or periodic measurements, and may use any differences between the measurements to determine whether any product has been added to or removed from the retail container 105, and to determine how much”).

update an inventory database with a new inventory level when a change in the inventory level is detected.  ([0058] “update the inventory system”).


While Jain teaches ([0041] “clear plastic containers”) and using ([0023] “visual sensors, such as infrared laser or light emitting diode (LED) level sensors, or depth cameras…radar, capacitance, and ultrasonic sensors”) and ([0037] “an alert may be generated in response to a product level within a particular retail container dropping below a threshold value”), Jain does not specifically teach: a series of computer readable markings corresponding to possible fill line levels of a product in the container, the series of computer readable markings stacked vertically.  Bowers teaches using stacked barcodes and barcode scanner coupled to a computer to measure the quantity of milk in a container. Bowers teaches: a series of computer readable markings corresponding to possible fill line levels of a product in the container, the series of computer readable markings stacked vertically:  ([Column 2, lines 49-60] “wherein a bar coded scale extending vertically … a large number of differing sequential bar code segments, the value encoded in each segment indicating the amount of milk in the container when filled to the level of the particular code segment”).

While Jain teaches a portable barcode reader in at least [0018, 0031 and 0034], Jain does not specifically teach:  a portable handheld device that is separate from the reusable container and configured to be operated by a store worker to scan the computer readable markings; Bowers teaches this at ([Column 2, line 49] “portable bar code wanding equipment” and [Column 2, lines 64-65] “wand the bar code at the level of the milk within the container”).

While Jain teaches updating inventory using data from sensors and teaches a barcode reader in another context, Jain does not specifically teach: (control circuit) coupled to the portable handheld device. Bowers teaches this at: ([Column 2 lines 62-68] “in order to enter a number representative of the pounds of milk output by a given cow into a computer memory, the farmer need simply wand the bar code at the level of the milk within the container. This can automatically be correlated with the identification of the cow…to provide the required information to the computer”).

While Jain teaches a controller [0021] that obtains and processes data from sensors to determine the quantity of products in a container, Jain does not specifically teach:  the control circuit configured to, when the store worker scans, with the portable handheld device, a computer readable marking that corresponds to a fill line level of the product in the container: obtain, from the portable handheld device, scan data associated with the computer readable marking that corresponds to the fill line level of the product in the container; Page 3 of 13 Bowers teaches this at:Application. No. 15/833,215 ([Column 2 lines 62-68] “in order to enter a number representative of the pounds of milk output by a given cow into a computer memory, the farmer need simply wand the bar code at the level of the milk within the container. This can automatically be correlated with the identification of the cow…to provide the required information to the computer”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a vertical scale could be created by physically stacking barcodes that encoded their own location information and, when read, could transmit the location information, as taught by Bowers, and this could be combined with Jain’s “smart” storage container that uses visual and other sensors to determine the location of the top surface of material in a container, as taught by Jain, and, knowing the total volume of the container, calculates the volume of the material in the container using the top surface location. The use of location transmitting barcodes to obtain location information is an alternative or supplementary location sensor means. The handheld scanner taught by Bower could be combined with the other location sensors that transmit location information to the computer taught by Jain with predictable results. The height measurement functionality could be done by either automatic (scanner built into the container) or manual (hand operation of a barcode scanner) as *alternative modes of functionality in the same system* without destroying the functionality of the system. Jain in [0045] teaches a multi-purpose device that “may include a combination of some or all of the functional blocks of a retail container… such as…measurement devices” and in [0047] teaches that the threshold height may be specified by a user (for example an employee using an 

While Jain teaches a container with a plurality of sidewalls (see at least fig 2A), Jain does not specifically teach along an internal surface of the second sidewall of the container. While Bower teaches use of a scale (of location transmitting barcodes) on the wall of a container, Bower does not specifically teach along an internal surface of the second sidewall of the container.  Knight teaches a system to measure volume in a container and teaches a scale placed on the inner surface of the container: ([Column 1, lines14-15] “indelibly marking the graduations on the inner surface of the glass bowl”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to put the scale on the inside of the container due to simple substitution with predictable results. 

While Jain teaches a container with transparent sidewalls ([0041] “clear plastic”), Jain does not specifically teach opposite the transparent section of the first sidewall such that: (the series of computer readable markings) on the internal surface of the second sidewall is visible through the transparent section of the first sidewall from outside of the container; Feldman teaches a transparent measuring cup with a scale visible from the outside (see Figure 1 markings, for example “2oz” and “1 1/2oz” shown facing the inside of the container and Figure 2 markings showing that the markings on the opposite side interior are visible through the clear container). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the markings on the wall of a transparent container could be intentionally printed so they could be read though the container, as taught by Feldman.

While Jain teaches a container with transparent sidewalls ([0041] “clear plastic”), Jain does not specifically teach: when the container contains an amount of the product, the product obscures a lower portion of the series of computer readable markings from view through the transparent section of the first sidewall; Examiner takes Official Notice that the measuring cup taught by Feldman could hold an opaque substance such as milk and the milk would inherently obscure the interior markings on the wall of the container below the surface level of the milk leaving only the interior markings at and above the surface level visible. Examiner holds that since Feldman teaches a clear container, supra, the surface level of the milk and the interior markings at and above the surface level of the milk would be visible through the transparent sidewall of the container. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to, in order to measure the volume/quantity of an opaque substance in a container, to use a barcode scale (Bower) on the inner wall of a container (Knight) with the top surface location on the scale visible through the clear walls (Feldman) to improve the system for determining quantity/volume of items in a clear container using the location of the 

Regarding Claims 2 and 21:
Jain in view of Bowers, Knight, Feldman and Official Notice teaches all of the elements of Claims 1 and 20. Jain also teaches Application. No. 15/833,215(Original) The system of claim 1, wherein the known weight of the product in the container corresponds to a baseline fill line level.   ([0023] “weight sensors” and [0042] “predetermined threshold”). 

Regarding Claims 4 and 22:
Jain in view of Bowers, Knight, Feldman and Official Notice teaches all of the elements of Claims 1 and 20. Jain teaches:  (Previously Presneted) The system of claim 1, wherein the control circuit is further configured to cause…to automatically provide an alert when the estimated weight of the product in the container falls below a predetermined value.  ([0037] “an alert may be generated in response to a product level within a particular retail container dropping below a threshold value”).  Jain does not specifically teach the portable handheld device.  Bowers teaches a portable handheld device ([Column 2, line 49] “portable bar code wanding equipment” and [Column 4, line 29] “hand-held scanner”) that is capable of emitting alerts ([Column 5, line 24] “an audible tone”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the hand-held scanner, as taught by Bowers, could be networked to a computer, as taught by Jain, and the scanning of the barcode at a certain or unexpected level could lead to an alert to the user through the hand held scanner with predictable results.

Regarding Claims 5 and 23:
Jain in view of Bowers, Knight, Feldman and Official Notice teaches all of the elements of Claims 1 and 20.  While Jain teaches [0041] “clear plastic or acrylic”, Jain does not specifically teach: (Original) The system of claim 1, wherein the container is formed from at least one material selected from the group consisting of polyethylene, polypropylene, polyvinyl chloride, polyurethane, polyester, epoxy resin, phenolic resin, polystyrene, polycarbonate, and combinations thereof. Bowers teaches: ([0052] “polyethylene”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the clear plastic taught by Jain could be polyethylene because it would be obvious to try since polyethylene is one of many types of clear plastic.
  
Regarding Claims 6 and 24:
Jain in view of Bowers, Knight, Feldman and Official Notice teaches all of the elements of Claims 1 and 20.  Jain does not specifically teach: (Previously Presented) The system of claim 1, wherein the series of computer readable markings comprises a series of barcodes stacked vertically along the internal surface of the second sidewall of the container.   Bowers teaches The system of claim 1, wherein the series of computer readable markings comprises a series of barcodes stacked vertically. ([Column 2, lines 49-60] “a bar coded scale extending vertically…a large number of differing sequential bar code segments, the value encoded in each segment indicating the volume of milk in the container when filled to the level of the particular code segment”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a vertical scale could be created by physically stacking 

While Jain teaches a container with a plurality of sidewalls (see at least fig 2A), Jain does not specifically teach along an internal surface of the second sidewall of the container. While Bower teaches use of a scale (of location transmitting barcodes) on the wall of a container, Bower does not specifically teach along an internal surface of the second sidewall of the container.  Knight teaches a system to measure volume in a container and teaches a scale placed on the inner surface of the container: ([Column 1, lines14-15] “indelibly marking the graduations on the inner surface of the glass bowl”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to put the scale on the inside as taught by Knight of the container taught by Jain due to simple substitution with predictable results. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the interior markings could be stacked location-coded barcodes as taught by Bowers due to simple substitution with predictable results. 

Regarding Claim 10:
 Jain also teaches (Currently Amended) The system of claim 1, further comprising a plurality of reusable containers, each container comprising a series of computer readable markings stacked vertically along an internal surface of a sidewall of the container such that each computerPage 4 of 12 Application. No. 15/833,215 readable marking corresponds to a possible fill line level of a product in the container, each computer readable marking is associated with a weight of the product at the corresponding fill line level in the container, ([0005] “plurality of retail containers”).

Regarding Claim 11:
Jain in view of Bowers, Knight, Feldman and Official Notice teaches all of the elements of Claims 1 and 20.  While Jain teaches a plurality of containers, Jain does not specifically teach: (Original) The system of claim 10, wherein each container contains a same product.  Bowers teaches this at: ([Column 4, line 45] “milk”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that each of a plurality of containers could hold the same product because it is predictable that a retail store could have backup merchandise in smart containers in a storeroom for ease of sales floor replenishment.

Regarding Claim 12:
 Jain in view of Bowers, Knight, Feldman and Official Notice teaches all of the elements of Claims 1 and 20.  Jain also teaches: (Original) The system of claim 10, wherein each container contains a different product.  ([0020] “one or more retail containers 105 that are each 

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent 6,098,029 (Takagi et. al.) teaches a system that measures the level of a liquid surface using cameras.
U.S. Patent 5,863,421 (Salzburg) teaches a coffee filter with volume markings in the interior readable from above.
U.S. Patent 6,769,302 (King et. al.) teaches a measuring cup with volume markings on the interior readable from above or through the clear glass wall.
US Patent Publication 2012/0312093 (Koklin) teaches a measuring cup with volume markings on the interior readable from above or through the clear glass wall.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/K.S.B./            Examiner, Art Unit 3687                                                                                                                                                                                            /DENNIS W RUHL/Primary Examiner, Art Unit 3687